Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
claims 1-9, claims are allowable at least for the reason that the prior art does not teach or reasonably suggest the a voltage difference between the first voltage applied to the first torsion beam and the second voltage applied to the second torsion beam is adjusted to change a resonant frequency of the micro mirror as set forth in the claimed combination;
claims 10-18, claims are allowable at least of the reason that the prior art does not teach or reasonably suggest a DC voltage difference applied between the first torsion beam and the second torsion beam is adjusted to change a resonant frequency of the micro mirror as set forth in the claimed combination; and
claims 19-20, claims are allowable at least for the reason that the prior art does not teach or reasonably suggest the step of applying a DC voltage difference along an axis of the micromachined mirror assembly to decrease the resonant frequency to a first operational value lower than the initial value during operation of the micromachined mirror assembly as set forth in the claimed combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310. The examiner can normally be reached M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





9/4/2022
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872